PER CURIAM.
The employer appeals the order of the Judge of Industrial Claims awarding claimant temporary total disability benefits, permanent total disability benefits reduced by 50 percent as a result of a pre-existing condition, medical treatment, attorney fees and costs. Claimant cross-appeals that portion of the order which reduces by 50 percent his permanent total disability benefits.
Claimant is a member of the Florida Bar who practiced as a staff attorney for the Florida Real Estate Commission. He left private practice in 1966 after suffering a heart attack and underwent a coronary bypass operation in 1971. Thereafter, claimant sought less stressful employment, and took a position with the Commission. Beginning in January, 1976, claimant began working on “advance fee cases” and, in connection therewith, was required, during May, 1978, to schedule an estimated 20 depositions in 15 cities within a two-week period. During the second week of these depositions, claimant experienced chest pain and was hospitalized in Kentucky with a diagnosis of myocardial infarction which resulted in claimant’s claim for compensation due to a heart attack arising out of and in the course of his employment.
The Deputy’s order finding compensability is, in part, as follows:
I find that the myocardial infarction suffered by the claimant in May, 1978, was caused by the overall effects of the out-of-state trip as well as the stress of his job. Although, I find there was no specifically identifiable effort which caused the heart attack, the overall stress of the trip over a several day period is sufficient to distinguish this case from the case of Richards Department Store v. Donin, 365 So.2d 385 (Fla.1978).
The foregoing findings are insufficient to meet the requirements of Victor Wine & Liquor, Inc. v. Beasley, 141 So.2d 581 (Fla.1962), Tintera v. Armour & Co., 362 So.2d 1344 (Fla.1978), and Richards Department Store v. Donin, 365 So.2d 385 (Fla.1978).
Accordingly, the order below is REVERSED with directions that the claim be dismissed.
ROBERT P. SMITH, Jr., and SHAW, JJ., concur.
BOOTH, J., dissents with opinion.